Order filed June 13, 2013




                                      In The

                       Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00099-CV
                                   ____________

                            24/7 GRILL, LLC, Appellant

                                        V.

                           DONAL S. CLARK, Appellee


                       On Appeal from the 10th District Court
                              Galveston County, Texas
                         Trial Court Cause No. 04CV0895F

                                    ORDER

      Appellant’s brief was due May 22, 2013. No brief or motion for extension of
time has been filed.

      Unless appellant submits its brief, and a motion reasonably explaining why
the brief was late, to the clerk of this court on or before July 15, 2013, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                       PER CURIAM